DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 10/8/2020 are as follows:
	Claims 1, 17, 18, and 22 are amended,
	Claims 25-28 are new,
	Claims 1-28 are currently pending. 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 22 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okubo et al. (U.S .Patent Publication No. 2017/0016684, “Okubo”, previously cited).

Regarding Claim 22, Okubo discloses a heat exchanger (figs 1-6), comprising:
a duct including a first plate (3a) and a second plate (3b) combined into a tubular shape, a first fluid flow channel provided inside the duct through which a first fluid passes, an inflow port (4, 6, see annotated fig 1 below) for the first fluid on one end of the duct in a first fluid flow direction, and an outflow port for the first fluid on another end of the duct in the first fluid flow direction (4, 6, see annotated fig 1 below);

a coupling plate (4, 6) that is joined to the duct and includes a groove portion (20) defining the inflow port or the outflow port without the coupling plates being in contact with the plurality of tubes (fig 4B), wherein
the first plate includes a pair of first-plate both end plate portions (see annotated fig 1 below) that extends in a tube stacking direction (see annotated fig 1 below), a first-plate center plate portion (see annotated fig 1 below) that connects the first-plate both end plate portions to each other and is disposed to face one end face of the stacked core in the tube stacking direction, a first plate flange portion (17) that extends om the tube stacking direction from the first-plate center plate portion and the first-plate both end plate and is joined to a bottom wall surface of the groove portion of the coupling plate (see annotated fig 4B below), and
the second plate includes a pair of second-plate both end plate portions (see annotated fig 1 below) that extend in the tube stacking direction and are overlapped with and joined to the first-plate both end plate portions, a second-plate center plate portion that connects the second-plate both end plate portions to each other and is disposed to face another end face of the stacked core in the tube stacking direction (see annotated fig 1 below), and a second plate flange portion (17) that extends in the tube stacking direction from the second-plate center plate portion (see annotated fig 1 below) and the second-plate both end plate portions and is joined to the bottom wall surface of the groove portion of the coupling plate (see annotated fig 4B below, as the second plate has the same configuration).

    PNG
    media_image1.png
    774
    909
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    598
    740
    media_image2.png
    Greyscale


Regarding Claim 28, Okubo further discloses wherein the pair of second-plate both end plate portions of the second plate (3b) and the pair of first-plate both end plate portions (see annotated fig 3 below) are joined at a first joining location (see annotated fig 3 below), the second plate flange portion (17) of the second plate and the bottom wall surface of the groove (20) of the coupling plate (4, 6) are joined at a second joining location (see annotated fig 3 below), and the first and second joining locations are located on an external surface of the heat exchanger (see annotated fig 3 below).


    PNG
    media_image3.png
    645
    627
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 5, 11-17, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garret et al. (U.S. Patent Publication No. 2011/0168370, “Garret”) in view of Day et al. (U.S. Patent Publication No. 2013/0092360, “Day”).

Regarding Claim 1, Garret discloses a heat exchanger (figs 11-15), comprising:

a stacked core that is accommodated in the duct and includes a plurality of tubes (2) having flat shapes and being stacked in a tube stacking direction (see annotated fig 12 below), a second fluid flow channel through which a second fluid passes, and outer fins (3’) arranged between adjacent tubes of the plurality of tubes, the tubes and the outer fins being joined to each other (see fig 1); and
a coupling plate (10) that is joined to the duct and has a groove (23) defining a peripheral edge of the inflow port or the outflow port, wherein a direction intersecting with the tube stacking direction and the first fluid flow direction is defined as a core width direction (see annotated fig 12 below), the duct includes a first plate (16) disposed to face at least one of end faces of the stacked core in the core width direction (fig 12), and a second plate (15) disposed to face at least one of end faces of the stacked core in the tube stacking direction (fig 12), and
the second plate (15) includes a second-plate end plate portion (15b) disposed to face the end face of the stacked core in the core width direction and joined to a wall surface of
the first plate (16b, joined via 16a) that faces in the core width direction, a second-plate center plate portion (15a) disposed to face the end face of the stacked core in the tube stacking direction, and a flange portion (see annotated fig 13 below) that extends in the tube stacking direction and is joined to a bottom wall surface (see annotated fig 15 below) of the groove of the coupling plate.

    PNG
    media_image4.png
    379
    607
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    625
    454
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    396
    473
    media_image6.png
    Greyscale

	However, Garret does not explicitly disclose wherein second fluid flow channel is provided inside each of the plurality of tubes. Rather, Garret wherein the first fluid flow channel is provided in each of the plurality of tubes. Day, however, teaches a heat exchanger (Figs 1-3) which provides a second fluid flow channel (flow of liquid) in each of a plurality of tubes (between 4, 5, ¶0053). When there are a finite number of identified, predictable solutions, i.e. having the second fluid flow through or around the tubes, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. exchanging heat between the two fluids, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Garret, by trying to have the second fluid flow through the tubes, since choosing from a finite number of identified, predictable solutions, 

	Regarding Claim 2, the combination of Garret and Day discloses all previous claim limitations. Garret further discloses wherein the flange portion (see annotated fig 13 below) has a surface extending outward of the duct (15, 16) from an edge portion of the second plate which is located on an end of the second plate in the flow direction of the first fluid (see annotated fig 13 below).

    PNG
    media_image7.png
    663
    484
    media_image7.png
    Greyscale

	

Regarding Claim 5, the combination of Garret and Day discloses all previous claim limitations. Garret further discloses wherein the first plate (15) includes a sealing protrusion (P) 

Regarding Claim 11, the combination of Garret and Day discloses all previous claim limitations. Garret further discloses a sealing member (P, fig 9) inserted into a gap generated in a meeting portion between the first plate (16), the second plate (15) and the coupling plate (10) such that the gap is filled with the sealing member (¶0114).

	Regarding Claim 12, the combination of Garret and Day discloses all previous claim limitations. Garret further discloses wherein the first plate (16) includes a positioning portion (20) that contacts the bottom wall surface (such as the second plate, see annotated fig 15 below) to set relative positions of the first plate and the coupling plate (10) in the first fluid flow direction.

    PNG
    media_image8.png
    396
    473
    media_image8.png
    Greyscale

	Regarding Claim 13, the combination of Garret and Day discloses all previous claim limitations. Garret further discloses wherein at least one of the inflow port (11) of the first fluid, in which the coupling plate (10) is disposed, is rectangular (see fig 11).

	Regarding Claim 14, the combination of Garret and Day discloses all previous claim limitations. Garret further discloses wherein the coupling plate (10) includes: an inner wall surface that is erected from an inner peripheral side edge of the bottom wall surface (see annotated fig 15 below), and a locking portion (see annotated 15 below) that protrudes from the inner wall surface toward the first fluid flow channel and is engageable with the end face of the first plate (16, such as with the second plate 15 shown in fig 9) in the first fluid flow direction.

    PNG
    media_image9.png
    396
    475
    media_image9.png
    Greyscale

	Regarding Claim 15, the combination of Garret and Day discloses all previous claim limitations. Garret further discloses wherein the locking portion (see annotated fig 15 above) is provided over an entire circumference of the inner wall surface (see annotated fig 15 above, as it provided over the entire circumference of the coupling plate 10).

	Regarding Claim 16, the combination of Garret and Day discloses all previous claim limitations. Garret further discloses wherein the locking portion connects portions of the inner wall surface which face each other (see annotated fig 15 below).

    PNG
    media_image10.png
    398
    550
    media_image10.png
    Greyscale

	Regarding Claim 17, Garret discloses a heat exchanger (figs 11-15), comprising:
a duct including at least two plates (15, 16) combined into a tubular shape (fig 12), a first fluid flow channel provided inside the duct through which a first fluid passes, an inflow port (11) for the first fluid on one end of the first fluid flow channel, and an outflow port (11, as the ports are provided on both ends, ¶0119) for the first fluid on another end of the first fluid flow channel;
a stacked core that is accommodated in the duct and includes a plurality of tubes (2) having flat shapes and being stacked in a tube stacking direction (see annotated fig 12 below), a second fluid flow channel through which a second fluid passes, and outer fins (3’) arranged between adjacent tubes of the plurality of tubes, the tubes and the outer fins being joined to each other (see fig 1); and
a coupling plate (10) that is joined to the duct and has a groove portion (23) defining a peripheral edge of the inflow port or the outflow port, wherein the duct includes a first plate (16) having a wall surface extending in the tube stacking direction (see annotated fig 12 below), and a 
the second plate includes a second-plate end plate portion (15b) that extends in the tube stacking direction and is joined to a wall surface of the first plate (16b, joined via 16a) that faces in the core width direction, a second-plate center plate portion (15a) disposed to face the end face of the stacked core in the tube stacking direction, and a flange portion that extends from at least the second-plate center plate portion in the tube stacking direction and is joined to a bottom wall surface (see annotated fig 15 below) of the groove of the coupling plate.


    PNG
    media_image4.png
    379
    607
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    625
    454
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    396
    473
    media_image6.png
    Greyscale

	However, Garret does not explicitly disclose wherein second fluid flow channel is provided inside each of the plurality of tubes. Rather, Garret wherein the first fluid flow channel is provided in each of the plurality of tubes. Day, however, teaches a heat exchanger (Figs 1-3) which provides a second fluid flow channel (flow of liquid) in each of a plurality of tubes 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Garret, by trying to have the second fluid flow through the tubes, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

Regarding Claim 25, the combination of Garret and Day discloses all previous claim limitations. Garret further discloses wherein the second-plate end plate portion (15b) of the second plate and the wall surface of the first plate (16) are joined at a first joining location (such as shown in annotated fig 2 below), the flange portion (see annotated fig 13 below) of the second plate and the bottom wall surface of the groove (23) of the coupling plate (10) are joined at a second joining location (such as shown in annotated fig 2 below), and the first and second joining locations are located on an external surface of the heat exchanger (external surface of the first plate, as it faces away from the core of the heat exchanger).

    PNG
    media_image11.png
    371
    553
    media_image11.png
    Greyscale


    PNG
    media_image5.png
    625
    454
    media_image5.png
    Greyscale


Regarding Claim 26, the combination of Garret and Day discloses all previous claim limitations. Garret further discloses wherein the second-plate end plate portion (15b) of the second plate and the wall surface of the first plate (16) are joined at a first joining location (such as shown in annotated fig 2 below), the flange portion (see annotated fig 13 below) of the second plate and the bottom wall surface of the groove (23) of the coupling plate (10) are joined at a second joining location (such as shown in annotated fig 2 below), and the first and second joining locations are located on an external surface of the heat exchanger (external surface of the first plate, as it faces away from the core of the heat exchanger).

    PNG
    media_image11.png
    371
    553
    media_image11.png
    Greyscale


    PNG
    media_image5.png
    625
    454
    media_image5.png
    Greyscale




7.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garret and Day as applied to claim 1 above, and further in view of Hendrix et al. (U.S. Patent Publication No. 2006/0048759, “Hendrix”).

Regarding Claim 3, the combination of Garret and Day discloses all previous claim limitations. Garret further discloses wherein the duct is formed into the tubular shape by combination of one first plate (15) and one second plate (16),
the first plate (16) includes a first-plate end plate portion (16b) disposed to face a respective end face of the stacked core in the core width direction (see annotated fig 12 below), 
the second plate (15) is disposed to face another end face of the stacked core in the tube stacking direction (see annotated fig 12 below).

    PNG
    media_image4.png
    379
    607
    media_image4.png
    Greyscale

However, they do not explicitly disclose wherein the first plate has two first end plate portions facing respective end faces of the stacked core in the core width direction. Hendrix, however, discloses a heat exchanger (fig 6) wherein a first plate (6a) has two has two first end plate portions (see annotated fig 7 below) facing respective end faces of the stacked core in the core width direction. It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Garret, as modified, to have the first plate have two first end plate portions in order to allow for the duct to be sealed to the second plate at only one side, thus reducing manufacturing complexity. 





    PNG
    media_image12.png
    275
    707
    media_image12.png
    Greyscale



8.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garret and Day as applied to claim 1 above, and further in view of Martin et al. (U.S. Patent Publication No. 2006/0219394, “Martin” previously cited).

Regarding Claim 4, the combination of Garret and Day discloses all previous claim limitations. However, they do not explicitly disclose wherein the duct is formed into the tubular shape by combination of two first plates and two second plates,
one first plate of the two first plates is disposed to face one end face of the stacked core in the core width direction, and another first plate is disposed to face another end face of the stacked core in the core width direction, and
one second plate of the two second plates is disposed to face one end face of the stacked core in the tube stacking direction, and another second plate is disposed to face another end face of the stacked core in the tube stacking direction.

one first plate (122’) of the two first plates is disposed to face one end face of the stacked core in the core width direction, and another first plate (124’) is disposed to face another end face of the stacked core in the core width direction (see annotated fig 16 below), and
one second plate (302) of the two second plates is disposed to face one end face of the stacked core in the tube stacking direction, and another second plate (304) is disposed to face another end face of the stacked core in the tube stacking direction (see annotated fig 16 below).
Martin teaches that this duct configuration simplifies the manufacturing process as it eliminates the need for additional fixtures to hold the tubes in place during brazing (¶0068). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Garret, as modified, to provide the duct configuration of Martin in order to simplify the manufacturing process. 


    PNG
    media_image13.png
    783
    1040
    media_image13.png
    Greyscale

9.	Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garret and Day as applied to claim 5 above, and further in view of Hagmann et al. (U.S. Patent No. 3,111,237, “Hagmann”).

Regarding Claim 6, the combination of Garret and Day discloses all previous claim limitations. However, they do not explicitly disclose wherein a surface of the sealing protrusion facing the meeting gap is flat, and surfaces of the second plate and the coupling plate facing the meeting gap are rounded. Hagmann, however, discloses wherein a surface of the sealing protrusion facing the meeting gap is flat, and surfaces facing the meeting gap are rounded (see annotated fig 6 below). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Garret to have a surface of the sealing protrusion facing the meeting gap is flat, and have the surfaces of the second plate and the coupling plate facing the meeting gap rounded such as in Hagmann in order to optimize the seal 

    PNG
    media_image14.png
    541
    534
    media_image14.png
    Greyscale


Regarding Claim 7, the combination of Garret, Day, and Hagmann disclose all previous claim limitations. Garret, as modified, further discloses wherein the first plate (16, Garret) includes first-plate end plate portions (20, Garret) that are disposed to face the respective end faces (as they face both faces) of the stacked core in the core width direction (see annotated fig 12 below, Garret), and



    PNG
    media_image4.png
    379
    607
    media_image4.png
    Greyscale


    PNG
    media_image15.png
    530
    534
    media_image15.png
    Greyscale


Regarding Claim 8, the combination of Garret and Day discloses all previous claim limitations. However, they do not explicitly disclose wherein a surface of the sealing protrusion facing the meeting gap is rounded, and surfaces of the second plate and the coupling plate facing the meeting gap are flat. Hagmann, however, discloses wherein a surface of the sealing protrusion facing the meeting gap is round, and surfaces facing the meeting gap are flat (see annotated fig 6 below). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Garret to have a surface of the sealing protrusion facing the meeting gap is round, and have the surfaces of the second plate and the coupling plate facing the meeting gap flat such as in Hagmann in order to optimize the seal and reduce the chance of leaking. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably perti-nent to the particular problem with which the applicant was con-cerned, in order to be relied upon as a basis for rejection of the claimed invention. In this case Hagmann is pertinent to the particular problem with which the applicant was con-cerned, i.e. creating a fluid tight seal, and thus is considered analogues art. 


    PNG
    media_image16.png
    530
    545
    media_image16.png
    Greyscale


Regarding Claim 9, the combination of Garret and Day discloses all previous claim limitations. However, they do not explicitly disclose wherein a surface of the sealing protrusion facing the second plate and the meeting gap is rounded, and a surface of the sealing protrusion facing the coupling plate and the meeting gap is flat, and surfaces of the second plate and the coupling plate facing the meeting gap are rounded. Hagmann, however, disclose wherein a surface of a sealing protrusion is rounded, and a surface of the sealing protrusion is flat, and surfaces facing a meeting gap are rounded (see annotated fig 6 below). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Garret, as modified, a surface of the sealing protrusion facing the second plate and the meeting gap rounded, and to have a surface of the sealing protrusion facing the coupling plate and the meeting gap flat, and surfaces of the second plate and the coupling plate facing the meeting gap rounded such as in Hagmann in order to optimize the seal and reduce the chance of leaking. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably perti-nent to the particular problem with which the applicant was con-cerned, in order to be relied upon as a basis for rejection of the claimed invention. In this case Hagmann is pertinent to the particular problem with which the applicant was con-cerned, i.e. creating a fluid tight seal, and thus is considered analogues art. 



    PNG
    media_image17.png
    596
    545
    media_image17.png
    Greyscale


Regarding Claim 10, the combination of Garret and Day discloses all previous claim limitations. However, they do not explicitly disclose wherein a surface of the sealing protrusion facing the second plate and the meeting gap is flat, and a surface of the sealing protrusion facing the coupling plate and the meeting gap is rounded, and surfaces of the second plate and the coupling plate facing the meeting gap are rounded. Hagmann, however, disclose wherein a surface of a sealing protrusion is flat, and a surface of the sealing protrusion is rounded, and surfaces facing a meeting gap are rounded (see annotated fig 6 below). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Garret, as modified, a surface of the sealing protrusion facing the second plate and the meeting gap flat, and to have a surface of the sealing protrusion facing the coupling plate and the meeting gap rounded, and surfaces of the second plate and the coupling plate facing the . 



    PNG
    media_image17.png
    596
    545
    media_image17.png
    Greyscale


10.	Claims 18-20, 23-24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al. (U.S .Patent Publication No. 2017/0016684, “Okubo”, previously cited) in view of Charlet (U.S. Patent No. 3,939,908, previously cited).

Regarding Claim 18, Okubo discloses a heat exchanger (figs 1-6), comprising: 
a duct including a first plate (3a) and a second plate (3b) combined into a tubular shape, a first fluid flow channel provided inside the duct through which a first fluid passes, an inflow port (4, 5, 6, see annotated fig 1 below) for the first fluid on one end of the duct in a first fluid flow direction, and an outflow port for the first fluid on another end of the duct in the first fluid flow direction (4, 6, see annotated fig 1 below);
a stacked core (2) that is accommodated in the duct and includes a plurality of tubes (1) having flat shapes and being stacked (fig 1) in a tube stacking direction, a second fluid flow channel provided inside each of the plurality of tubes through which a second fluid passes (¶ 0059), and
coupling plates (4, 5, 6) that have frame shapes and are joined to both end portions of the duct in the first fluid flow direction to define the inflow port and the outflow port without the coupling plates being in contact with the plurality of tubes (fig 4B) wherein
a direction perpendicular to a tube stacking direction and the first fluid flow direction is defined as a core width direction (see annotated fig 1 below),
the first plate includes first-plate both end plate portions (see annotated fig 1 below) disposed to face both end faces of the stacked core in the core width direction and joined to the stacked core, a first-plate center plate portion (see annotate fig 1 below) disposed to face one end face of the stacked core in the tube stacking direction and joined to the stacked core, and first plate flange portions (17) that extend outward in the tube stacking direction away from the first fluid flow channel from both end portions of the first plate in the first fluid flow direction and 
the second plate includes second-plate both end plate portions disposed to face both end faces of the stacked core in the core width direction and joined to the stacked core, a second-plate center plate portion disposed to face another end face of the stacked core in the tube stacking direction and joined to the stacked core (see annotated fig 1 below), and second plate flange portions (17) that extend outward in the tube stacking direction away from the first fluid flow channel from both end portions of the second plate in the first fluid flow direction and have surfaces facing the coupling plate and being perpendicular to the first fluid flow direction (see annotated fig 4 B below),
the first-plate both end plate portions and the second-plate both end plate portions are joined at positions where overlapped with each other in the core width direction (fig 3), and
the first plate flange portions and the second plate flange portions are joined to bottom wall surfaces of the coupling plates which are perpendicular to the first fluid flow direction (see annotated fig 4B below).






    PNG
    media_image18.png
    943
    1014
    media_image18.png
    Greyscale



    PNG
    media_image2.png
    598
    740
    media_image2.png
    Greyscale


Okubo does not explicitly disclose wherein outer fins are arranged between adjacent tubes of the plurality of tubes, the tubes and the outer fins being joined to each other. Charlet, however, discloses a heat exchanger (fig 1) wherein outer fins (5) are arranged between adjacent tubes of the plurality of tubes (1), the tubes and outer fins being joined to each other.  It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Okubo to provide the fins of Charlet in order to increase the heat exchange efficiency of the system.



Regarding Claim 19, the combination of Okubo and Charlet discloses all previous claim limitations. Okubo further discloses wherein the first-plate both end plate portions and the second-plate both end plate portions include relief plate portions (see annotated fig 1 below) such that gaps are defined between the relief plate portions and the both end faces of the stacked core in the core width direction, and the first-plate both end plate portions are disposed in the gaps (fig 3).

    PNG
    media_image19.png
    750
    814
    media_image19.png
    Greyscale


Regarding Claim 20, the combination of Okubo and Charlet discloses all previous claim limitations. Okubo further discloses wherein the relief plate portions include two relief plate portions provided on the second-plate both end plate portions (see annotated fig 1 below).

    PNG
    media_image20.png
    750
    814
    media_image20.png
    Greyscale






Regarding Claim 23, the combination of Okubo and Charlet discloses all previous claim limitations. Okubo further discloses wherein the first-plate both end plate portions (see annotated fig 1 above) include positioning protrusions (11) that contact a bottom wall surface (see annotated fig 4B below) of the coupling plates (4, 5, 6) and wherein relative positions of the first plate (3a) and the coupling plates are set by an abutment between the positioning protrusions and the bottom wall surface of the coupling plates when the first plate (3a) and the coupling plates are assembled together.


    PNG
    media_image21.png
    451
    726
    media_image21.png
    Greyscale


	Regarding Claim 24, the combination of Okubo and Charlet discloses all previous claim limitations. Okubo further discloses wherein the first-plate both end plate portions (see annotated fig 1 below) include sealing protrusions (see annotated fig 1 and 4B below) and wherein gaps 

    PNG
    media_image22.png
    751
    824
    media_image22.png
    Greyscale

Regarding Claim 27, the combination of Okubo and Charlet discloses all previous claim limitations. Okubo further discloses wherein the pair of second-plate both end plate portions of the second plate (3b) and the pair of first-plate both end plate portions (see annotated fig 3 below) are joined at a first joining location (see annotated fig 3 below), the second plate flange portion (17) of the second plate and the bottom wall surface of the groove (20) of the coupling plate (4, 6) are joined at a second joining location (see annotated fig 3 below), and the first and .


    PNG
    media_image3.png
    645
    627
    media_image3.png
    Greyscale



11.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo and Charlet as applied to claim 19 above, and further in view of Knecht et al. (U.S. Patent Publication No. 2003/0196785, “Knecht”, previously cited).

Regarding Claim 21, the combination of Okubo and Charlet discloses all previous claim limitations. However, they do not explicitly disclose wherein the relief plate portions include one 
As when there are a finite number of identified, predictable solutions, i.e. providing the relief portions on the first plate both end portions, the second end plate both end portions, or both, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. creating the tubular structure, it is likely the product is not of innovation but of ordinary skill and common sense.


Response to Arguments
12.	Applicant's arguments filed 10/8/2020 have been fully considered but they are not persuasive. 
Applicant argues (pages 14-17) that Okubo fails to teach that the and second plates (3a, 3b) having flange portions extending in the tube stacking direction. The Examiner respectfully disagrees; Okubo does teach the first and second plates (3a, 3b) 

    PNG
    media_image23.png
    648
    644
    media_image23.png
    Greyscale

Applicant argues (pages 17-18) that the surface of the first plate (16a) of Garret that is joined to the second plate end plate portion (15b) does not face the core width direction as now required by claims 1 and 17. However, the claims do not require that these portions be directly attached, the first plate surface 16b which faces the core width direction is joined to the second plate end plate portion 15b via 16a and thus meets this limitation. 

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HARRY E ARANT/Examiner, Art Unit 3763                                                                                                                                                                                                        
/TRAVIS C RUBY/Primary Examiner, Art Unit 3763